Citation Nr: 0422405	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for right ear hearing 
loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active duty from September 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Hartford, Connecticut, Regional Office 
(RO).  

In May 2003, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.  

Pursuant to the appellant's request, in May 2004, a video 
conferencing hearing at the RO was held before the 
undersigned who is a Veterans Law Judge and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing is of record.  

The issues of entitlement to service connection for a left 
ankle disability, migraine headaches, right ear hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
decide the issue of service connection for hypertension has 
been accomplished by the RO.  

2.  Hypertension was not shown during service or within one 
year thereafter, and is not shown to be related to any 
incident of that service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
duties on VA to provide claimants with notice and assist them 
with the development of their claims.  Pub. L. 106-419, 114 
Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5103A, 5107, 5126 (West 2002) and amended 
by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) (codified 
at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2004)).  

As will be discussed below, the VCAA provisions have been 
considered and complied with as to the issue decided herein.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The VCAA requires VA to inform claimant of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  In Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Court noted that VA had also undertaken to 
inform claimants to submit relevant evidence in their 
possession.  See 38 C.F.R. § 3.159(b) (2003).  The RO 
provided the required VCAA notice in a December 2001 letter.  
The notice letter informed him that he could submit relevant 
treatment records, and that he could also supply lay 
statements in support of his claim.  The letter invited him 
to submit needed evidence.  This information should have put 
him on notice to submit relevant information in his 
possession.  

The December 2001 letter also complied with the Pelegrini 
requirement that VCAA notice be provided prior to the initial 
adjudication of the claim.  

The duty to assist requirements of the VCAA have been 
complied with as to this issue.  There is no indication that 
there is additional evidence to obtain, and he has been 
afforded examinations.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue on appeal in this decision, have been 
accomplished.  As this evidence provides a sufficient basis 
upon which to evaluate the claims, VA's duty to assist has 
been met.  See 38 U.S.C.A. § 5103A.  



General Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Some disorders, including hypertension may be presumed to 
have been incurred in service where shown within 1 year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2003); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Factual Background

The appellant's service medical records are negative for any 
treatment, or diagnosis of hypertension in service.  On 
preinduction examination of August 1943 the appellant's blood 
pressure was 138/80.  On separation examination of November 
1945 the appellant's blood pressure was 136/86.  

A VA examination was conducted in April 1947.  No pertinent 
complaints were recorded.  The recorded blood pressure was 
140/90.  The general medical portion of the examination was 
described as essentially normal.  Gastrointestinal and 
psychiatric pathology were reported.

On VA mental disorders examination of June 2001, the 
appellant reported a history of hypertension.  The diagnoses 
were coronary artery disease, atrial fibrillation and 
hypertension.  

Private medical reports from April 1997 to December 2000, 
reported that the appellant had a history of hypertension.  
An April 1997 report showed a secondary diagnosis of 
hypertension.  A November 2000 report showed that the 
appellant's blood pressure was 142/60.  

VA treatment reports from January 2000 to August 2002, 
reported that the appellant had a history of hypertension and 
he was seen for high blood pressure.  A May 2000 report 
indicated that the appellant's blood pressure was 140/73.  A 
December 2001 report indicated that the appellant's blood 
pressure was 187/85.  An April 2002 report indicated that the 
VA examiner saw the appellant in December 2001 and that his 
blood pressure was 190/90.  The appellant reported that he 
was taking atenolol 50mg daily and that he stopped taking 
Accupril on his own because it made him dizzy.  He was 
restarted on lisinopril 10.  A June 2002 report indicated 
that his blood pressure was 174/71.  The examiner found that 
the blood pressure was 180/80.  The assessment was that the 
appellant's hypertension was poorly controlled and it needed 
to be at least less than 140/90.  The examiner increased 
lisinopril.  A July 2002 report indicated that the blood 
pressure readings were 152/70, 160/80 and 151/72, 
respectively.  The appellant's outside doctor reported 137/70 
two to three weeks prior to the examination.  An August 2002 
report indicated that several home blood pressure readings 
were taken with the lowest being 114/70 and the highest being 
141/56.  The reading at the medical facility was 170/84, 
162/80 and 168/73.  

At a hearing dated May 2003, the appellant reported that the 
two months he spent in the cold in the hills of Yugoslavia 
led to the development of his current hypertension.  

On VA mental disorders examination of June 2003 the appellant 
had a diagnosis of hypertension.  

At a hearing dated May 2004, the appellant reiterated his 
testimony form the May 2003 hearing.  He reported that his 
high blood pressure symptoms were discovered at the 
Plattsburgh Hospital, Convalescent Hospital in New York, 
where he had been for six or seven months back in 1945.  He 
reported that he was given medication for his high blood 
pressure, but could not remember what it was.  

Analysis

The appellant contends, in essence, that his hypertension is 
due to the two months he spent in the cold in the hills of 
Yugoslavia, which led to the development of his current 
hypertension.  He has reported treatment for it in 1945.  The 
records on file, including some that appear to be from his 
convalescence at the Plattsburg Hospital do not confirm that 
fact.  He was seen for gastrointestinal complaints that were 
determined to have a psychiatric component.  This was 
secondary to his being shot down and being behind enemy lines 
for some time.  There is no indication of treatment for or 
complaints of hypertension during that time.

More significantly, there is also a negative VA examination 
in 1947 on file.  At that time, again complaints concerned 
stomach and psychiatric symptoms.  His blood pressure was 
140/90.  He did not have complaints or give a history of high 
blood pressure and the general medical portion of the 
examination was said to be negative.

After a careful review of the record, the Board observes that 
the appellant's service medical records are negative for a 
diagnosis of or treatment for hypertension and that on 
separation examination of November 1945 the appellant's blood 
pressure was 136/86.  The Board acknowledges that the 
appellant's hypertension was first noted in 1997.  In this 
regard, the Board observes that even 1997 falls outside of 
the presumptive one-year period for chronic diseases under 38 
C.F.R. § 3.307.  

As for the appellant's contention that his hypertension is 
due to the two months he spent in the cold in the hills of 
Yugoslavia while he was in service, the Board observes that 
there is no credible VA or private examination linking the 
appellant's currently diagnosed hypertension to his service 
or an incident of service.  In this regard, the Board 
observes the VA and private records relating to hypertension 
pertain to the effect of treatment of hypertension rather 
than a primary cause of hypertension.  Again, it is 
significant that the records contemporaneous with service do 
not contain complaints or findings of hypertension and there 
is no objective evidence that it is related to any in-service 
occurrence or event.

Furthermore, the Board acknowledges the appellant's 
contention that he developed hypertension due to the two 
months he spent in the cold in the hills of Yugoslavia while 
he was in service; however, the Board observes that the 
veteran, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for hypertension; the benefit-
of-the-doubt doctrine is inapplicable, and the appeal is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

The veteran contends, in essence, that his left ankle 
disability, migraine headaches, right ear disability and 
tinnitus are a result of his service, specifically when he 
was in the hills of Yugoslavia in the cold.  

With regards to the left ankle disability, an orthopedic 
examination of April 1947 revealed that the veteran hurt his 
left ankle on a parachute jump in July 1944.  He reported 
that he could not walk on it and it recovered spontaneously.  
Further, on VA joints examination of June 2001, the 
appellant's left ankle showed swelling.  Additionally, at a 
hearing dated May 2004 the appellant reiterated that he hurt 
his ankle during a parachute jump in the mountains of 
Yugoslavia and that his ankle currently hurt, especially when 
he walked and the cold weather made it worse.  He reported 
that an x-ray had been taken, but there were no broken bones.  

With regards to the migraine headaches, the appellant's 
service medical records from February 1945 to May 1945 showed 
that the appellant suffered from severe frontal headache with 
dizziness.  A May 1945 report indicated that the appellant 
suffered from a recurrence of headaches and vomiting.  The 
appellant also reported that he was in a convalescent 
hospital in Plattsburg Barracks, New York, from February 1945 
until approximately July 1945.  The final summary of his 
hospital records indicated frequent frontal headaches.  He 
also reported that he experienced headaches three to four 
times a week, usually for ten to fifteen minutes.  At a 
hearing dated May 2004 the appellant reiterated his testimony 
from the May 2003 hearing.  He reported that he had never 
been told whether his headaches were migraine headaches.  

With regards to the right ear hearing loss and tinnitus, the 
appellant reported at a hearing dated May 2003 and May 2004, 
that he was an aerial gunner, machine gunner.  He reported 
that he has two positions on the B-24 bomber, one was a 
bubble underneath the plane called a "ball turret gun", and 
the other was the wayside of the plane called the "waist 
gunner", which was on the outside of the plane.  He reported 
that he had flank helmets.  He reported that he was exposed 
to noise from the machine guns and the plane engines.  He 
reported that his right ear went deaf because he was right 
handed and this ear was close to the firing.  

Finally, pursuant to the VCAA VA examinations and opinions 
will be requested.  See 38 U.S.C.A. § 5107.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should request appellant to 
provide any relevant VA or non-VA 
clinical records (not already of 
record) that he may have in his 
possession, as well as the complete 
names and addresses of any physicians 
or medical facilities, which have 
provided him relevant treatment.  All 
available, clinical records (as 
distinguished from physicians' 
statements based upon recollections of 
previous treatment) of such treatment 
should be obtained from the specified 
health care providers.  Appellant 
should also submit any additional 
service medical records, if any, that 
he may have in his possession for 
association with the claims folder.  
The appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  He is hereby informed 
to submit any and all materials that 
he may have in his possession relative 
to his claims.  38 C.F.R. § 3.159.

2.	Thereafter, the RO should arrange for 
a VA orthopedic examination, to 
determine the nature and etiology of 
any left ankle disability.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  
After examining the veteran and 
reviewing the claims folder, the 
examiner should enter an opinion as to 
the following:  (a) Is there clinical 
evidence of a left ankle disability?  
(b) If so, when is the most likely 
onset of a left ankle disability?  (c) 
What is the significance of the 
parachute jump recorded in service, in 
July 1944?

The examination report should contain 
an adequate history, as well as 
clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for medical 
conclusions rendered.  If these 
matters cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
examiner in the report. 

3.	Thereafter, the RO should arrange for 
an appropriate VA examination, to 
determine the nature and etiology of 
migraine headaches.  All indicated 
tests should be accomplished and all 
clinical findings should be reported 
in detail.  The claims folder should 
be provided to the examiner for review 
prior to the examination.  After 
examining the veteran and reviewing 
the claims folder, the examiner should 
enter an opinion as to the following:  
(a) Is there clinical evidence of 
migraine or other chronic headaches?  
(b) If so, when is the most likely 
onset of migraine headaches?  (c) What 
is the significance of the headaches 
that the veteran experienced in 
service?

The examination report should contain 
an adequate history, as well as 
clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for medical 
conclusions rendered.  If these 
matters cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
examiner in the report. 

4.	Thereafter, the RO should arrange for 
a VA audiological examinations, to 
determine the nature and etiology of 
the right ear hearing loss and 
tinnitus.  All indicated tests should 
be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided 
to the examiner for review prior to 
the examination.  After examining the 
veteran and reviewing the claims 
folder, the examiner(s) should enter 
an opinion as to the following:  (a) 
Is there clinical evidence of right 
ear hearing loss and tinnitus?  (b) If 
so, when is the most likely onset of 
the right ear hearing los and 
tinnitus?  (c) What is the 
significance of the cold weather in 
Yugoslavia, the machine guns fire and 
the noise exposure?

The examination reports should contain 
an adequate history, as well as 
clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for medical 
conclusions rendered.  If these 
matters cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
examiner in the report. 

5.	The RO should review any additional 
evidence and readjudicate the 
appellate issue, under all appropriate 
statutory and regulatory provisions 
and legal theories.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



